Title: To Benjamin Franklin from Thomas Pickerin, 16 January 1779
From: Pickerin, Thomas
To: Franklin, Benjamin


Sir,
Brest: 16th. Jany. 1779
I writ you the 30th. Ulto. advising you of my Proceedings, and the two Captors I had made since I Left Brest on the 1st. Ulto. Vizt. a Brigantine Laden with dry Codd Fish, from Nw.fd.Land a Dutch Dogger from Barcelona with Nutts &c. Bound to London the Cargoe by the Captains Declaration was the Property of some Merchants there—
The Court of Admiralty here has not as yet Condemn’d the Cargoe, notwithstanding the Captn. of the Vessel has receiv’d a Letter from his Owners Immediately to receive his Freight and proceed to some other port for another where he may think fitt.
This Circumstance as well as every other, plainly, disscovers to me as well as many Gentlemen here, that She is a Lawfull Prize— I am now almost ready to proceed again on another Cruize with my Ship, and should be glad you would please to send me the Court of Paris’s Purport, Relative to her Condemnation—
Your Kind Compliance herein will Oblidge Yr Most Obedt. hble. Servt
Thos. Pickerin
To the Honble. Bn. Franklin
 
Addressed: To / The Honble. Benjn. Franklin / Ambassador for the / United States of / America / De Presant à Paris
